DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/02/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US PGPub 2017/0352673, hereinafter referred to as “Lee”).
Lee discloses the semiconductor method as claimed.  See figures 1-8B and corresponding text, where Lee teaches, in claim 1, a method of manufacturing a semiconductor device, the method comprising: 
forming a conductive layer (161) including line regions and etching regions alternately disposed with each other (figure 7A-7I; [0090-0093], [0109-110])); 
forming first channel structures (CH1) passing through the conductive layer in the line regions and protruding farther than the conductive layer (figures 8A-8C; [0113-0127]); 
forming insulating patterns (101) filling a first distance defined between the first channel structures in each of the line regions (figures 7A-7I; [0090-0094]); and 
removing the etching regions (103) of the conductive layer which are exposed between the insulating patterns to divide the conductive layer into line patterns (figures 7A-7I; [0090-0094]).
Lee teaches, in claim 2, wherein the forming of the first channel structures protruding farther than the conductive layer comprises: 
forming a mask pattern including first holes above the conductive layer; 
forming second holes by etching the conductive layer exposed through the first holes; 
forming the first channel structures filling the second holes, respectively, and extending to till the first holes, respectively; and removing the mask pattern.
Lee teaches, in claim 3, comprising before forming the first channel structures, forming gate insulating layers on sidewalls of the conductive layer which are exposed through the second holes (figure 7A-7I; [0089-111]).
Lee teaches, in claim 4, wherein the first channel structures include edge channel structures neighboring each other with each of the etching regions interposed therebetween, and disposed at a second distance greater than the first distance (figure 7A-7I; [0089-111]).
Lee teaches, in claim 5, wherein the forming of the insulating patterns comprises: 
forming a spacer insulating layer above the conductive layer penetrated by the first channel structures, the spacer insulating layer completely filling the first distance and including openings within the second distance; and 
etching a portion of the spacer insulating layer such that the spacer insulating layer remains above sidewalls of the first channel structures, and the conductive layer is exposed through the second distance (figure 7A-7I; [0089-111]).
Lee teaches, in claim 6, wherein the forming of the insulating patterns further comprises: 
forming a protective pattern overlapping each of the line regions of the conductive layer above the spacer insulating layer before etching the portion of the spacer insulating layer; and 
removing the protective pattern after etching the portion of the spacer insulating layer (figure 7A-7I; [0089-111]).
Lee teaches, in claim 7, further comprising before forming the conductive layer or after removing the etching regions of the conductive layer, forming stack structures each penetrated by second channel structures and separated from each other by slits. (figure 7A-7I; [0089-111])
Lee teaches, in claim 8, wherein the second channel structures, in each of the stack structures, are arranged at a smaller distance than a second distance between edge channel structures neighboring each other with each of the etching regions interposed therebetween. (figure 7A-7I; [0089-111])
Lee teaches, in claim 9, wherein the etching regions include first etching regions overlapping the stack structures and second etching regions overlapping the slits. (figure 7A-7I; [0089-111])
Lee teaches, in claim 10, wherein the first channel structures are disposed closer to the second etching regions than the second channel structures. (figure 7A-7I; [0089-111])
Lee teaches, in claim 11, wherein a horizontal distance between edge channel structures adjacent to the first etching regions, among the first channel structures and the first etching regions is greater than a horizontal distance between center channel structures adjacent to the first etching regions, among the second channel structures and the first etching regions. (figure 7A-7I; [0089-111])
Lee teaches, in claim 12, wherein each of the stack structures includes interlayer insulating layers and conductive patterns alternately stacked with each other. (figure 7A-7I; [0089-111])
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 10, 2022